Dismiss and Opinion Filed February 4, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01035-CV

                    PRICEVISION, INC., Appellant
                               V.
              BROACH BILT MANUFACTURING, INC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03003-2020

                       MEMORANDUM OPINION
                  Before Justices Reichek, Nowell, and Carlyle
                           Opinion by Justice Nowell
      Before the Court is appellant’s unopposed motion to dismiss this appeal

because the parties have settled their differences. We grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                          /Erin A. Nowell//
211035f.p05                               ERIN A. NOWELL
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PRICEVISION, INC., Appellant                 On Appeal from the 471st Judicial
                                             District Court, Collin County, Texas
No. 05-21-01035-CV          V.               Trial Court Cause No. 471-03003-
                                             2020.
BROACH BILT                                  Opinion delivered by Justice Nowell.
MANUFACTURING, INC, Appellee                 Justices Reichek and Carlyle
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 4th day of February, 2022.




                                       –2–